


113 S1552 IS: Next Generation Research Act
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
113th CONGRESS1st Session
S. 1552
IN THE SENATE OF THE UNITED STATES

September 26, 2013
Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To demonstrate a commitment to our Nation’s scientists by increasing opportunities for the development of our next generation of researchers.


1.Short titleThis Act may be cited as the Next Generation Research Act.
2.Investing in the next generation of researchersPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:

404M.Next generation of research
(a)Next Generation of Research InitiativeThere shall be established within the Office of the Director of the National Institutes of Health, the Next Generation of Research Initiative (referred to in this section as the Initiative), through which the Director shall coordinate all policies and programs within the National Institutes of Health aimed at promoting and providing opportunities for new researchers.
(b)ActivitiesThe Director of NIH through the Initiative shall—
(1)promote policies and programs within the National Institutes of Health that are aimed at improving opportunities for new researchers, including existing policies and programs such as the Pathway to Independence Award, the NIH Director's New Innovator Award, the Early Independence Award, and Early-Stage Investigator grant review procedures;
(2)develop or modify policies, as needed, within the National Institutes of Health to promote opportunities for new researchers, including policies to strengthen mentorship programs between new and veteran researchers, enhance workforce diversity efforts, and help to improve new researchers' success in obtaining renewal funding; and
(3)carry out other activities, as appropriate, to promote the development of the next generation of researchers.
(c)Study and report
(1)StudyThe Director of NIH shall request the National Academy of Sciences, as part of the studies conducted under section 489, to conduct a comprehensive study on policies affecting the next generation of researchers in the United States. Such study shall include an evaluation of the legislative, administrative, educational, and cultural barriers to providing for a successful next generation of researchers.
(2)ReportNot later than 5 years after the date of enactment of this Act, the National Academy of Sciences shall submit to the Director, the Committee on Energy and Commerce of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Appropriations of the Senate, a report concerning the results of the study conducted under paragraph (1). Such report shall include—
(A)an evaluation of the legislative, administrative, educational, and cultural barriers faced by the next generation of researchers;
(B)an evaluation of the impact of sequestration resulting from the Budget Control Act of 2011 (Public Law 112–25) and Federal budget constraints on the next generation of researchers; and
(C)recommendations for the implementation of policies to incentivize, improve entry into, and sustain careers in research for the next generation of researchers, including proposed policies for agencies and academic institutions.
(d)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section..

